PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,738,106
Issue Date: 11 Aug 2020
Application No. 15/071,422
Filing or 371(c) Date: 16 Mar 2016
For: NUCLEIC ACIDS ENCODING ANTI-POLYUBIQUITIN ANTIBODIES

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on patentee’s REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705 filed December 11, 2020, requesting that the patent term adjustment (“PTA”) be changed from 647 days to 659 days.1  

A manual redetermination of patent term adjustment has been conducted in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 659 days of patent term adjustment, the amount requested by patentee. Patentee is entitled to PTA of 659 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  357 + 308 + 0 – 0 – 6 = 659 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. A certificate of correction indicating the revised patent term adjustment of 659 days shall be issued in due course.  

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction


    
        
            
    

    
        1 Petitioner submitted a petition for a two-month extension of time under 37 CFR 1.136(a), accompanied by $640 extension of time fee and a $210 petition fee.